UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to APRECIA, INC. (Exact name of small business issuer as specified in its charter) Commission File No.: 333-138625 Delaware 20-4378866 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 9 Dolson Road, Monsey, NY 10952 (Address of principal executive offices) 646-378-8008 (Issuer’s telephone number) Check whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company filer. See the definition of “accelerated filer” and “large accelerated filer,” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Securities Exchange Act of 1934) (check one) Yes x No o State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 16,761,597 shares of Common Stock, as of June 30, 2012. Transitional Small Business Disclosure Format (check one): Yes o No x APRECIA, INC. FORM 10-Q TABLE OF CONTENTS PAGE PART I FINANCIAL INFORMATION F-1 ITEM 1 Financial Statements F-1 ITEM 2 MManagement's Discussion and Analysis and Results of Operations 2 ITEM 4 Controls and Procedures 8 PART II OTHER INFORMATION 9 ITEM 1 Legal Proceedings 9 ITEM 2 Unregistered Sales of Equity Securities and Use of Proceeds. 9 ITEM 3 Defaults Upon Senior Securities 9 ITEM 4 Submission of Matters to a Vote of Security Holders. 9 ITEM 5 Other Information 9 ITEM 6 Exhibits 9 SIGNATURES 11 CERTIFICATIONS 1 PART I - FINANCIAL INFORMATION Item 1. Financial Statements Aprecia, Inc. September 30, 2009 and 2008 Index to the Financial Statements Contents
